Citation Nr: 0122630	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  96-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a post-cardiac catheterization myocardial 
infarction, claimed to be the result of VA medical treatment.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	John VanWinkle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an October 1997 RO decision that denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a post-cardiac catheterization myocardial 
infarction, claimed to be the result of VA medical treatment 
in October 1995.  The veteran also appeals a December 1998 RO 
decision which denied a TDIU rating.  The Board remanded the 
case in September 1999 for additional development.  The 
present Board decision addresses the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151; the issue of 
entitlement to a TDIU rating is the subject of the remand at 
the end of the Board decision.

The Board notes that the appeal also previously included an 
issue of entitlement to special monthly pension based on a 
need of aid and attendance or being housebound.  However, in 
July 2000 the veteran withdrew his appeal of such issue, and 
it is not before the Board.


FINDINGS OF FACT

1.  The veteran has a long history of coronary artery 
disease, and past treatment included coronary artery bypass 
surgery in July 1987.

2.  During October 1995, the veteran was admitted to the VA 
Medical Center (VAMC) in Little Rock, Arkansas, for 
evaluation of increasing chest pain associated with his heart 
condition; during the admission he had a cardiac 
catheterization on October 23, 1995.

3.  At the time of the veteran's cardiac catheterization at 
the VAMC in October 1995, a cine angiogram revealed an 
estimated left ventricular ejection fraction of greater than 
60 percent.

4.  In the hours following the cardiac catheterization at the 
VAMC in October 1995, the veteran suffered a post-cardiac 
catheterization myocardial infarction.

5.  A cine angiogram and echocardiography performed 
subsequent to the veteran's myocardial infarction revealed an 
estimated left ventricular ejection fraction of 50 percent.

6.  The post-cardiac catheterization myocardial infarction at 
the VAMC in October 1995 was a result of VA medical treatment 
and resulted in additional heart disability; such additional 
disability was not a result of natural progress of the heart 
condition nor a necessary consequence of the VA medical 
treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional heart disability associated with post-cardiac 
catheterization myocardial infarction, due to VA medical 
treatment, have been met.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1960 to October 1964.

In 1987, the veteran was diagnosed with coronary artery 
disease.  He underwent coronary bypass surgery (five vessels) 
for this condition in July 1987.

Records from September 1995 note the veteran experienced 
chest pains.  

VA medical records show that on October 19, 1995 the veteran 
was admitted to the VAMC in Little Rock, Arkansas (also known 
as the John L. McClellan Memorial Veterans Hospital) for 
evaluation of increasing episodes of chest pain over the last 
several months.  His history of coronary artery disease was 
noted.  Records from the admission indicate that on October 
20, 1995 he had episodes of chest pain and EKG changes, his 
EKG was normal on October 21, 1995, and on October 22, 1995 
he was having no chest pain.  

On October 23, 1995, during the VAMC admission, the veteran 
underwent a cardiac catheterization to evaluate his heart 
disease.  For this procedure, a Standard Form 522, Request 
for Administration of Anesthesia and for Performance of 
Operations and Other Procedures, was executed by the veteran.  
At the time of his cardiac catheterization, a cine angiogram 
was performed and revealed an estimated left ventricular 
ejection fraction of greater than 60 percent.  The operative 
report from the veteran's cardiac catheterization, dated 
October 23, 1995, noted that he tolerated this procedure well 
and that there were no complications.  The report concluded 
with the following impressions: (1) severe native coronary 
atherosclerotic heart disease of left anterior descending, 
left circumflex and right coronary artery; (2) occluded 
saphenous vein graft to right coronary artery and occluded 
saphenous vein graft supplying circumflex obtuse marginal 
distribution; (3) patent saphenous vein graft to the obtuse 
marginal and diagonal; (4) patent left internal mammary 
artery to the left anterior descending; and (5) saphenous 
vein graft to the obtuse marginal was diffusely diseased at 
mid portion with 70 to 80 percent stenosis in an ectatic 
segment with pre and post aneurysmal dilation.

In the hours following this October 23, 1995 cardiac 
catheterization at the VAMC, the veteran suffered a post-
cardiac catheterization myocardial infarction.  He received 
further treatment for his heart condition at the VAMC, and 
additional treatment was planned, but the veteran indicated 
he wanted to be transferred to Baptist Medical Center in 
Little Rock, Arkansas for additional heart treatment.  The 
veteran was discharged from the VAMC on October 27, 1995, and 
transferred to the private facility.  The primary discharge 
diagnosis at the VAMC was status post acute myocardial 
infarction.

On October 27, 1995, the veteran was admitted to the Baptist 
Medical Center.  A cine angiogram and echocardiography, 
performed on October 30, 1995, revealed an estimated left 
ventricular ejection fraction of 50 percent.  The report 
concluded with an impression of: (1) nondilated left 
ventricle with segmental LV systolic dysfunction; (2) 
estimated left ventricular ejection fraction of 50 percent; 
and (3) Doppler evidence of mild mitral regurgitation.  On 
November 2, 1995, the veteran underwent a re-operative 
coronary artery bypass (two vessels) with new grafts to the 
posterior descending and obtuse marginal coronary arteries.  
The operative note regarding this procedure indicated that it 
was tolerated well by the veteran.  This procedure was 
performed by W. Fiser, M.D., who also performed the veteran's 
prior surgery in July 1987.  The veteran was discharged from 
Baptist Medical Center on November 7, 1995.  Discharge 
diagnoses included coronary artery disease, status post 
lateral myocardial infarction, status post reoperative 
coronary bypass.

Letters from Dr. Fiser, dated in December 1995, June 1997 and 
August 2000, noted his opinion that the VAMC was negligent in 
the recognition, prevention and treatment of the veteran's 
post-catheterization myocardial infarction.  In his June 1997 
opinion letter, Dr. Fiser stated that as a result of this 
treatment, the veteran "was left with a reduced left 
ventricular function, a reduced exercise tolerance, 
unnecessary suffering and a reduced life expectancy."  

In January 1996, a review of the veteran's cardiac 
catheterization films was performed by J. D. Talley, M.D., 
Chief of the Cardiology Section, VAMC.  In his report, Dr. 
Talley noted that the veteran's cine angiogram, performed on 
October 23, 1995, revealed a "normal systolic function with 
an estimated ejection fraction of greater than 60%."

In November 1996, a Board of Investigation was convened to 
conduct an investigation into the veteran's allegation of 
negligence and medical malpractice in his treatment on 
October 23, 1995.  The final Report of Investigation, dated 
in January 1996, noted the conclusion that there was no 
evidence or facts that support the veteran's allegation of 
negligence or medical malpractice.  The report also noted 
that "it is the finding of the board that in some instances, 
physician response to patient/family requests for explanation 
of the tests and procedures took longer than necessary," and 
that despite the lack of negligence or medical malpractice, 
the "care was confusing to the patient because there was no 
one physician charged with the care of [the veteran]."

At an RO hearing on October 22, 1996, concerning a pension 
issue, the veteran raised the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a heart condition.  
On November 4, 1996, the RO received a written claim from the 
veteran requesting compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction, claimed as due to VA 
medical treatment.

A decision from the Social Security Administration, dated in 
February 1997, concluded that the veteran has been disabled 
since October 1995, and had not engaged in any substantially 
gainful employment since the disability onset date.

In May 1998, a hearing was conducted before the RO.  At this 
hearing, the veteran testified that he received negligent 
treatment from the VAMC in October 1995, and that as a result 
of this treatment he sustained a post-cardiac catheterization 
myocardial infraction.  

In a November 1998 statement from J. Bisset, M.D., staff 
cardiologist at the VAMC, the doctor stated his opinion that 
the veteran "was treated according to standard practice and 
had a recognized complication of cardiac catheterization, 
acute myocardial infarction."

In November 1998, an opinion was obtained by the RO from R. 
Miller, M.D., a VA cardiologist.  In his report, Dr. Miller 
noted that he had reviewed the veteran's entire medical 
records folders.  His report stated, in pertinent part:

According to the information, the left 
ventricular ejection fraction at the time 
of cardiac catheterization pre-
infarction, was estimated to be 60%.  
Following the post-catheterization 
myocardial infarction, he was moved to 
Baptist Medical Center and CINE 
angiography and the echocardiography were 
done at Baptist Medical Center, which 
showed a left ventricular ejection 
fraction of 50%.

I think that it can be reasonably assumed 
that whatever reduction in left 
ventricular ejection fraction occurred 
pre and post myocardial infarction can be 
due to the myocardial infarction in its 
acute phase.  . . . 

In summary, a reduction of left 
ventricular ejection fraction from 60% to 
50% immediately post acute myocardial 
infarction, can reasonably be ascribed to 
the heart attack.  It is impossible for 
me, with any degree of certainty, to 
attempt to state or speculate about what 
this man's condition would be at this 
time had he not had the myocardial 
infarction post-catheterization.

II.  Analysis

The Board observes that the relevant evidence has been 
obtained by the RO, and no further assistance to the veteran 
is necessary in order to fulfill the VA's statutory duty to 
assist him in the development of his claim. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159).

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
residuals of a post-cardiac catheterization myocardial 
infarction, claimed to be the result of medical treatment 
during an admission to a VAMC in October 1995.

The law providing compensation benefits 38 U.S.C.A. § 1151 
was revised, effective October 1, 1997, and the new version 
of the law is more restrictive than the old version (the new 
law essentially requires a showing of fault or negligence by 
the VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 
38 U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury. 38 C.F.R. § 3.358(b)(1).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

In this case, the veteran underwent a cardiac catheterization 
on October 23, 1995, during an admission to the VAMC in 
Little Rock, Arkansas.  In the hours following this 
procedure, he sustained a myocardial infarction.  Although 
the risk of a post-catheterization myocardial infarction is 
generally accepted as a potential risk of this procedure, it 
is clearly not a necessary consequence of it.  Nor is it 
shown, under the facts presented, that the myocardial 
infarction following cardiac catheterziation represented 
natural progress of the long-standing heart disease.  Thus, 
the primary issue remaining for consideration is whether the 
residuals of the veteran's post-cardiac catheterization 
myocardial infarction during hospitalization at the VAMC in 
October 1995 resulted in any additional heart disability.

The Board has considered all of the evidence of record and 
concludes that this evidence, including the November 1998 
opinion from R. Miller, M.D., a VA cardiologist, supports the 
veteran's contentions that he incurred additional disability 
due to his post-cardiac catheterization myocardial 
infarction.  As noted by Dr. Miller, the veteran's left 
ventricular ejection fraction at the time of the cardiac 
catheterization pre-infarction, was estimated to be 60 
percent.  Following his myocardial infarction, an angiography 
and echocardiography revealed a left ventricular ejection 
fraction of only 50 percent.  In considering these findings, 
Dr. Miller concluded "it can be reasonably assumed that 
whatever reduction in left ventricular ejection fraction 
occurred pre and post myocardial infarction can be due to the 
myocardial infarction in its acute phase."

Further support for finding additional disability can be 
found by referencing 38 C.F.R. § 4.104, Diagnostic Code 7005, 
used in rating arteriosclerotic heart disease.  Under this 
code section, the veteran's left ventricular ejection 
fraction of only 50 percent, post myocardial infarction, 
justifies a 60 percent disability rating.  His pre-myocardial 
infarction left ventricular ejection fraction of 60 percent 
would not.

Additionally, there is the June 1997 opinion letter from Dr. 
Fiser which stated that the veteran "was left with a reduced 
left ventricular function, a reduced exercise tolerance, 
unnecessary suffering and a reduced life expectancy" as a 
result of his post-cardiac catheterization myocardial 
infarction.  

The evidence raises a reasonable doubt, to be resolved in the 
veteran's favor in accordance with 38 U.S.C.A. § 5107(b), 
that at least a portion of his current heart disorder 
represents additional disability from the post-cardiac 
catheterization myocardial infarction resulting from VA 
medical treatment during the October 1995 VAMC admission.  
The Board concludes that the veteran did sustain additional 
heart disability as a result of his post-cardiac 
catheterization myocardial infarction from VA medical 
treatment in October 1995, and thus there is entitlement to 
compensation under 38 U.S.C.A. § 1151 for this additional 
disability.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional heart disability due to residuals of a post-
cardiac catheterization myocardial infarction is granted.


REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  The veteran has no adjudicated service-connected 
disabilities.  However, as noted above, the Board has granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to residuals of a post-cardiac 
catheterization myocardial infarction, and such additional 
disability is to be treated "as if" service connected.  The 
RO must assign a percentage rating for the additional heart 
disability under 38 U.S.C.A. § 1151, and then it must review 
the claim for a TDIU rating.  Additional development of the 
evidence is warranted prior to the RO's readjudication of the 
issue, in accordance with the duty to assist provisions of 
38 U.S.C.A. § 5103A (West Supp. 2001). See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159).

Accordingly, this issue is REMANDED to the RO for the 
following development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
treatment, who have treated him for his 
heart disease since 1999. The RO should 
then obtain copies of all related medical 
records.

2.  Upon completion of the above, the RO 
should assign a percentage disability 
rating for the veteran's residuals of a 
post-cardiac catheterization myocardial 
infarction, for which entitlement to 
compensation under 38 U.S.C.A. § 1151 has 
been established.  See VAOPGCPREC 4-2001.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
TDIU rating.  If the claim for a TDIU 
rating remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 



